                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

MERTEZ DEAN AKINS

              Plaintiff,

              v.                                                   Case No. 2:19-CV-2270-JAR-JPO

COLD POINT LOGISTICS

              Defendant.


                                    MEMORANDUM AND ORDER

        This matter is before the Court on pro se Plaintiff Mertez Dean Akins’ Motion for

Reconsideration (Doc. 11), challenging Magistrate Judge O’Hara’s Order denying appointment

of counsel.1 The Court construes this as an objection to Judge O’Hara’s Order. Judge O’Hara

explained in his decision that there is no constitutional right to appointed counsel in civil cases

and, after considering the applicable standards, determined that appointment of counsel was not

appropriate in this case at this time.

        Fed. R. Civ. P. 72 allows a party to provide specific, written objections to a magistrate

judge’s order. With respect to a magistrate judge’s order relating to nondispositive pretrial

matters, the district court does not conduct a de novo review; rather, the court applies a more

deferential standard by which the moving party must show that the magistrate judge’s order is

“clearly erroneous or contrary to the law.”2 “The clearly erroneous standard applies to factual

findings, and ‘requires that the reviewing court affirm unless it on the entire evidence is left with




        1
            Doc. 10.
        2
          First Union Mortgage Corp. v. Smith, 229 F.3d 992, 995 (10th Cir. 2000) (quoting Ocelot Oil Corp. v.
Sparrow Indus., 847 F.2d 1458, 1461–62 (10th Cir. 1988); 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a)).
the definite and firm conviction that a mistake has been committed.’”3

        Judge O’Hara properly considered the relevant factors in determining whether counsel

should be appointed in a civil case and found (1) Plaintiff is capable of presenting his case,

particularly given the liberal standards governing pro se litigants, (2) the factual and legal issues

are not extraordinarily complex, and (3) based on the limited factual allegations and claims in the

complaint, the Court is unable to determine whether Plaintiff’s claims are particularly

meritorious. Plaintiff’s limited experience and knowledge of the court system does not justify

the appointment of counsel in a civil case. The Court finds that Judge O’Hara’s Order denying

appointment of counsel in this matter is not clearly erroneous nor contrary to the law.

        IT IS THEREFORE ORDERED BY THE COURT that Plaintiff’s Motion for

Reconsideration (Doc. 11) is denied.

        IT IS SO ORDERED.

        Dated: August 1, 2019
                                                           S/ Julie A. Robinson
                                                           JULIE A. ROBINSON
                                                           CHIEF UNITED STATES DISTRICT JUDGE




        3
           McCormick v. City of Lawrence, No. 02-2135-JWL, 2005 WL 1606595, at *2 (D. Kan. July 8, 2005)
(citing 12 Charles Alan Wright, Arthur R. Miller & Richard L. Marcus, Federal Practice & Procedure § 3069 (2d
ed. 1997)) (quoting Ocelot Oil, 847 F.2d at 1464) (internal quotation marks omitted).


                                                       2
